
	

113 HR 1788 IH: Cormorant Management and Natural Resources Protection Act
U.S. House of Representatives
2013-04-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1788
		IN THE HOUSE OF REPRESENTATIVES
		
			April 26, 2013
			Mrs. Bachmann (for
			 herself, Mr. Peterson,
			 Mr. Kline,
			 Mr. Jones,
			 Mr. Bachus,
			 Mr. Latta,
			 Mr. Huizenga of Michigan,
			 Mr. Cole, and
			 Mr. Duncan of South Carolina)
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To amend the Migratory Bird Treaty Act to delegate to
		  States the authorities of the Secretary of the Interior under that Act with
		  respect to cormorants, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Cormorant Management and Natural
			 Resources Protection Act.
		2.FindingsThe Congress finds the following:
			(1)The current permitting system is not
			 sufficient to achieve a streamlined control of excessive cormorant
			 populations.
			(2)Excessive cormorant populations cause
			 damage to ecosystems.
			(3)Excessive cormorant populations pose public
			 health and safety concerns.
			(4)Excessive cormorant populations pose an
			 unsightly, loud, and olfactory nuisance.
			(5)Excessive cormorant populations can have a
			 detrimental effect on fish populations.
			(6)Excessive
			 cormorant populations displace native species from their habitats.
			(7)Cormorant excrement in colonies often kills
			 vegetation.
			3.Delegation to States
			 of authority under Migratory Bird Treaty Act with respect to
			 cormorants
			(a)Delegation of
			 authoritySection 7 of the
			 Migratory Bird Treaty Act (16 U.S.C. 708) is amended—
				(1)by inserting
			 (a) Preservation of State
			 authority.— before the first sentence; and
				(2)by adding at the
			 end the following:
					
						(b)Delegation to
				States of authority with respect to cormorants
							(1)In
				generalThe authority of the Secretary under this Act with
				respect to cormorants in a State is hereby delegated to the governor of the
				State effective on the date on which the Secretary approves a management plan
				for cormorants in the State that is submitted by the governor.
							(2)Approval or
				disapproval of management plan
								(A)In
				generalThe Secretary shall approve or disapprove a management
				plan submitted under this subsection by not later than the end of the 60-day
				period beginning on the date the plan is submitted.
								(B)Requirement to
				approveThe Secretary shall approve a management plan submitted
				under this subsection if the plan is in accordance with United States
				obligations under treaties and Federal law.
								(C)Disapproval of
				planIf the Secretary disapproves a management plan under this
				subsection the Secretary shall provide to the governor who submitted the plan
				the reasons for the disapproval and an opportunity to revise and resubmit the
				plan.
								(D)Plan deemed
				approvedExcept as provided
				in subparagraph (E), if the Secretary does not approve or disapprove a
				management plan before the end of the period referred to in paragraph (1) the
				Secretary is deemed to have approved the plan.
								(E)Limitation on
				approvalA management plan shall not be approved under this
				paragraph if the plan is found to be in violation of United States obligations
				under treaties and Federal law.
								(F)Review of
				approved plansThe Secretary—
									(i)shall review every
				5 years each management plan approved for a State under this subsection and the
				State governor’s exercise of authority delegated under this subsection;
				and
									(ii)may revoke such
				approval and delegation if, based on such review, the Secretary determines that
				the plan or the governor’s exercise of authority delegated under this
				subsection is not in accordance with this Act or any treaty implemented by this
				Act.
									(3)Relationship
				between approved plan and regulationsA management plan that is
				approved for a State under this subsection shall apply in that State with
				respect to management of cormorants, in lieu of regulations issued under this
				Act.
							(4)Compliance with
				treaties and Federal lawIn exercising authority delegated under
				this subsection the governor of a State shall comply with this Act and all
				treaties implemented by this Act.
							(5)Relationship to
				other authorityNothing in this subsection limits the authority
				of the Secretary or any Federal agency to exercise authority under any Federal
				law to assist a State, upon request by the governor of the State, with control
				of cormorants.
							(6)Cormorant
				definedIn this subsection
				the term cormorant means the double-crested cormorant
				(Phalacrocorax
				auritus).
							.
				(b)Cooperation To
			 prevent cormorant proliferation
				(1)Department of
			 Interior cooperationThe
			 Secretary of the Interior, acting in consultation with the National Aquaculture
			 Information Center and the Animal and Plant Health Inspection Service, shall
			 conduct educational and informational activities for the owners and operators
			 of aquaculture facilities to improve their efforts to prevent cormorants from
			 consuming aquatic species being reared in aquaculture facilities, which
			 contributes to the proliferation of cormorants.
				(2)Other
			 effortsNothing in this
			 subsection restricts the authority of other Federal or State wildlife or
			 natural resource management agencies to cooperate with the owners and operators
			 of aquaculture facilities regarding the management and control of cormorants to
			 prevent their proliferation.
				(3)Cormorant
			 definedIn this subsection, the term cormorant means
			 the double-crested cormorant (Phalacrocorax auritus).
				
